20-1855
     Singh v. Garland
                                                                                  BIA
                                                                          A206 443 847

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JOSEPH F. BIANCO,
 9            BETH ROBINSON,
10            MYRNA PÉREZ,
11                 Circuit Judges.
12   _____________________________________
13
14   GURDEV SINGH,
15            Petitioner,
16
17                      v.                                       No. 20-1855
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Jagbir S. Terkiana, San Jose, CA.
25
26   FOR RESPONDENT:                    Brian Boynton, Acting Assistant
27                                      Attorney General; Greg D. Mack,
28                                      Senior Litigation Counsel; Margot
29                                      L. Carter, Senior Litigation
 1                                       Counsel, Office of Immigration
 2                                       Litigation, United States
 3                                       Department of Justice, Washington,
 4                                       DC.
 5
 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is GRANTED.

10         Petitioner Gurdev Singh, a native and citizen of India,

11   seeks review of a May 21, 2020 decision of the BIA denying

12   his   motion       to    reopen    his   removal     proceedings     based   on

13   ineffective assistance of counsel.                 In re Gurdev Singh, No.

14   A 206-443-847 (B.I.A. May 21, 2020).                 We assume the parties’

15   familiarity with the underlying facts and procedural history.

16         Our review is limited to the BIA’s denial of reopening

17   because Singh timely petitioned for review of only that

18   decision.        See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265

19   F.3d 83, 89–90 (2d Cir. 2001).               In considering challenges to

20   the BIA’s denial of reopening, “we review the factfinding

21   below      for   abuse    of   discretion”     and    “we   review    de   novo

22   constitutional claims and questions of law.”                   See Luna v.

23   Holder, 637 F.3d 85, 102—03 (2d Cir. 2011).

24         In     the    removal       proceeding    context,     “[i]neffective

25   assistance of counsel . . . occurs when counsel’s performance

                                              2
 1   impinged upon the fundamental fairness of the hearing in

 2   violation of the fifth amendment due process clause[,]” that

 3   is “when (1) competent counsel would have acted otherwise,

 4   and (2) the alien was prejudiced by counsel’s performance.”

 5   Iavorski v. INS, 232 F.3d 124, 128–29 (2d Cir. 2000) (internal

 6   quotation marks omitted).

 7       The   BIA    erred     in    concluding   that   Singh     failed   to

 8   establish ineffective assistance of counsel.           The immigration

 9   judge (“IJ”) found that Singh was not credible because he

10   claimed in his asylum application that he stopped working as

11   a farmer in India in June of 2013 and that he left India in

12   July of 2013.      These dates contradicted one of the central

13   claims in Singh’s various petitions for relief: that he was

14   attacked in India in August of 2013.           Singh testified to the

15   IJ that he departed India in September of 2013.              When the IJ

16   flagged that this testimony was inconsistent with the dates

17   provided in his asylum application, Singh testified that he

18   did not understand, could not explain the discrepancy, and

19   reiterated that he left India in September of 2013.              Singh’s

20   testimony that he was attacked in August of 2013 and fled

21   India in September of 2013 is consistent with a written

22   declaration     provided    by   Singh   in   this   matter,    the   oral


                                          3
 1   testimony    he   gave   during   his   credible    fear   interview,

 2   affidavits   from   family   members,    and   an   affidavit   of   a

 3   physician who claims to have treated Singh for “[b]lunt

 4   injuries of back and legs and nasal bleedings” in a hospital

 5   in Jalmana, India on August 18, 2013.

 6       Singh’s former counsel, Mukta Chand (“Chand”) informed

 7   the IJ that the June and July dates in the asylum application

 8   were errors. The IJ rejected this explanation, found Singh’s

 9   testimony about the attacks in India to lack credibility, and

10   denied asylum, withholding of removal, and CAT relief.          Singh

11   appealed, but the BIA affirmed the IJ’s decision.          Singh did

12   not petition for review in this Court.

13       Instead, Singh filed a timely motion to reopen with the

14   BIA, arguing that his former counsel, Chand, was ineffective.

15   As is relevant here, Singh alleges that he knew Chand had

16   entered incorrect dates in his asylum application concerning

17   the end of his employment and his departure from India, that

18   he had asked her to correct the errors, and that she failed

19   to do so.    In response to the bar complaint that Singh filed

20   against her, Chand claims that Singh himself provided her

21   with the disputed dates, and that she simply relied on Singh’s

22   representations.


                                       4
 1       The BIA denied Singh’s motion to reopen, finding that he

 2   did not persuasively demonstrate that Chand introduced the

 3   alleged errors into the application.     The BIA weighed Singh’s

 4   allegations in his motion against Chand’s statements and the

 5   fact that Singh swore at his immigration hearing that the

 6   contents of his application were read to him in his native

 7   language and were correct.      The BIA credited Chand’s version

 8   of events and concluded that because Singh gave Chand the

 9   incorrect   dates,   he   did    not   suffer    from   ineffective

10   assistance of counsel.

11       While the BIA did not abuse its discretion in crediting

12   Chand’s version of events over Singh’s, the BIA erred as a

13   matter of law in concluding that Singh had not established

14   that he received ineffective assistance of counsel.            Even

15   assuming that Chand’s version of events is accurate, Chand’s

16   representation of Singh was inadequate.         In Chand’s telling,

17   Singh provided her with incorrect dates, and she simply

18   recorded those dates in the application notwithstanding that

19   the dates plainly rendered his timeline impossible.        She then

20   realized during the IJ hearing that the dates were erroneous,

21   and argued in her brief on appeal to the BIA that the dates

22   included in the asylum application were erroneous.


                                      5
 1         Chand’s failure to address the plainly inconsistent dates

 2   to fix what she herself claims were errors                 renders her

 3   performance       incompetent.      Competent    counsel   would   have

 4   realized when preparing the application, and in preparing for

 5   the hearing, that the dates included in the asylum application

 6   did not make sense.      Competent counsel would have recognized

 7   that one cannot have fled India in July of 2013 and then have

 8   been attacked in India in August of 2013.           Competent counsel

 9   would have worked with their client to confirm the correct

10   timeline and fix the error before submitting the application.

11         While even “unwise” tactical or strategic decisions “that

12   ultimately fizzle and redound to the client’s detriment” do

13   not necessarily constitute ineffective assistance of counsel,

14   see Jiang v. Mukasey, 522 F.3d 266, 270–71 (2d Cir. 2008),

15   there is no possible strategic or tactical reason for allowing

16   a client to submit an asylum application that presents a

17   timeline that is facially impossible.           And while an attorney

18   can be forgiven for overlooking minor inconsistencies, an

19   attorney’s failure to flag and resolve a factual error that

20   renders their client’s claims for relief incomprehensible is

21   the   kind   of    mistake   that   “self-evident[ly]”     constitutes

22   ineffective assistance of counsel.        Cf. Aris v. Mukasey, 517


                                         6
 1   F.3d 595, 596 (2d Cir. 2008) (explaining that it is “self-

 2   evident” that failing to properly advise a client as to the

 3   date of their immigration hearing constitutes ineffective

 4   assistance of counsel).

 5       Chand’s failure to flag and resolve the mistaken dates,

 6   furthermore, plainly prejudiced Singh.         As the government

 7   concedes, the IJ based the adverse credibility finding solely

 8   on the inconsistency between Singh’s testimony regarding the

 9   August 2013 attack and the dates listed in Singh’s asylum

10   application.     Singh has therefore established that he was

11   deprived   of   effective   assistance   of   counsel   during   his

12   removal proceedings in violation of his due process rights.

13   See Iavorski, 232 F.3d at 128–29.

14       For the foregoing reasons, the petition for review is

15   GRANTED.   The BIA’s decision is VACATED, and the case is

16   REMANDED to the BIA for proceedings consistent with this

17   order.

18                                  FOR THE COURT:
19                                  Catherine O’Hagan Wolfe,
20                                  Clerk of Court




                                     7